Citation Nr: 0015088	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include a dental disorder due to trauma, for purposes of 
eligibility for outpatient dental treatment at VA expense.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from November 1942 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 
administrative decision of the Department of Veterans Affairs 
(VA) Medical Center (VAMC) in Indianapolis, Indiana, which 
denied a claim of entitlement to eligibility for outpatient 
dental treatment at VA expense.  Following issuance of a 
statement of the case (SOC) and a timely appeal, the Regional 
Office (RO) in Indianapolis, Indiana, certified this appeal 
to the Board.

In his substantive appeal received by the RO in February 
1995, the veteran requested a Travel Board hearing.  An RO 
hearing was held in December 1995.  After the veteran was 
contacted, a statement submitted on his behalf, dated in 
March 2000, indicates that he does not wish to have an 
additional hearing.  The Board hearing request having been 
withdrawn (38 C.F.R. § 20.704(e) (1999)), the Board may 
proceed with appellate review.

The Board, after reviewing the evidence and contentions of 
record, has determined that the issue on appeal is more 
accurately stated as reflected on the title page of this 
decision.


FINDINGS OF FACT

1.  Replaceable missing teeth are not disabling as defined by 
applicable veterans' benefits laws and regulations.

2.  There is no medical or dental evidence to show that the 
veteran lost any teeth as a result of dental trauma, to 
include participation in boxing matches, during active  
service.  

3.  Because the veteran has already been granted service 
connection for all teeth extracted or filled after he had 
been in service for 180 days or more, the current version of 
the regulations applicable to eligibility for outpatient 
dental treatment is no more favorable to the veteran than the 
prior regulation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a dental 
disorder, including as due to trauma, for purposes of 
eligibility for outpatient dental treatment at VA expense, is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. §§ 3.381, 4.150, 17.120, 17.161 (1999); 38 C.F.R. §§ 
3.381, 4.149, 4.150, 17.120, 17.123 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a statement submitted in September 1994, the veteran 
asserted that several teeth were knocked loose in service 
when he participated in service-sponsored boxing matches.  He 
contended that the teeth that were knocked loose eventually 
had to be pulled, including after service. 

The Board must determine initially whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim that he is entitled 
to outpatient dental treatment at VA expense is well 
grounded.  38 U.S.C.A. § 5107(a).  To be well-grounded, the 
claim must be plausible, one which is meritorious on its own 
or capable of substantiation.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

The veteran's first dental examination in service was 
conducted in November 1942, approximately a week after his 
service induction.  At that time, numbered teeth 1, 4, 13, 
14, 17, 19, and 30 were missing, and tooth #5 was determined 
to be non-restorable, and was extracted.  Several carious 
teeth were also identified.  About a month later, in December 
1942, tooth #3, tooth #6, and tooth #18 were filled.  The 
veteran's service separation examination, conducted in 
December 1945, reflected that numbered teeth 1, 4, 5, 9, 13, 
19, and 30 were missing, and either tooth #14, as noted on 
the entrance dental examination, or tooth #16, as noted on 
the separation examination, was missing. 

The service dental records reflect that tooth #2 and tooth #8 
were filled and tooth #9 was extracted.  On post-service 
examination proximate to service discharge, tooth #12 also 
required restoration.  By a rating decision issued in 
December 1947, service connection was granted for tooth #2, 
tooth #8, tooth #9, and tooth #12.  The 1944 service medical 
and dental records are devoid of discussion or reference to 
any specific etiology for the dental work performed after the 
veteran had been in service more than 180 days.  The veteran 
has not submitted any post-service evidence, other than his 
own contentions, as to the etiology for the extraction of 
tooth #9 in service.

In an application for dental treatment received by the RO in 
April 1948, the veteran indicated a history of having several 
tooth extractions during service, along with several 
fillings; he did not indicate any loss of teeth due to 
trauma.  

Following the veteran's disagreement with the September 1994 
decision denying entitlement to reimbursement for outpatient 
dental treatment, an SOC in December 1994 informed the 
veteran of the criteria under which outpatient dental 
treatment may be authorized, and informed the veteran that he 
did not meet any of the specified criteria. 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991).  At the time 
the veteran submitted his claim in 1994, service connection 
could be granted for a dental disease or injury of individual 
teeth and the investing tissue if incurred in or aggravated 
by service.  38 C.F.R. § 3.381(a) (1994).  However, 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth, among other dental conditions, are not 
disabling.  38 C.F.R. § 4.149 (1994).  These dental disorders 
were to be considered service-connected solely for the 
purpose of determining entitlement to VA dental examination 
or outpatient dental treatment.  Id.

The Board notes that certain regulations governing dental 
benefits, 38 C.F.R. §§ 3.381 and 4.149, were amended in 1999.  
64 Fed. Reg. 30,392-393 (June 8, 1999).  The provision 
authorizing service connection for treatable carious teeth 
and replaceable missing teeth, but solely for purposes of 
establishing eligibility for outpatient dental treatment, is 
retained in the amended regulations, but now appears at 38 
C.F.R. § 3.381(a) rather than at 38 C.F.R. § 4.149, which has 
been removed.  Limitation of outpatient dental treatment to 
one-time treatment only for such service-connected treatable 
or replaceable missing teeth remains in effect, unchanged.  
38 C.F.R. § 17.161(b).  The provision governing those dental 
conditions for which a compensable evaluation may be 
assigned, 38 C.F.R. § 4.150, was not amended.

The amended regulations provide for service connection, for 
treatment purposes, of new caries filled more than 180 days 
after service entry, or of extension of pre-existing caries 
filled in service if replacement of filling is required after 
180 days has elapsed since the filled was inserted in 
service.  The new regulations specifically preclude service 
connection for any tooth missing at service entry or 
extracted within 180 days of service induction.  Since the 
dental records reflect that all of the teeth missing at the 
time of the veteran's service separation examination were 
missing or non-restorable at the time of service induction, 
with the exception of tooth #9, for which service connection 
has already been granted for purposes of eligibility for 
outpatient dental treatment, the revised regulations result 
in no different disposition in this case than the previous 
version of the regulations.  

The criteria for eligibility for outpatient dental treatment 
were, in 1994, provided in the regulations at 38 C.F.R. 
§§ 17.120 and 17.123.  The Board notes that 38 C.F.R. § 
17.123 has been renumbered and redesignated as § 17.161, 
without change.  For convenience, the Board will hereinafter 
refer to 38 C.F.R. § 17.161, the current codification of the 
applicable provisions.

As the veteran was notified, the authorizing statutory and 
regulatory provisions, including from 1994 to the present, 
provide for various categories of eligibility for VA 
outpatient dental treatment, such as veterans having a 
compensable service-connected dental condition (Class I 
eligibility); veterans having a noncompensable service-
connected dental condition, subject to various restrictions 
including one-time treatment and (given the appellant's dates 
of service) a timely application within a year of service 
(Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); other eligibility categories, including for 
former prisoners of war or veterans who are totally and 
permanently disabled, are not relevant to the present case.  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

Under both the old and the new regulations, the significance 
of a finding that a dental condition such as missing teeth is 
due to in-service trauma is that the veteran may be 
authorized to receive any VA dental care indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c) (1999, 1998).  Under 38 C.F.R. § 17.161(c), the 
term "service trauma" does not include the intended effects 
of treatment provided during the veteran's military service, 
including tooth extraction.  See VAOPGCPREC 5-97, 62 Fed. 
Reg. 15,566 (1997).

To the extent that the veteran is seeking service connection 
for a dental disorder for purposes of VA examination or 
treatment, the Board notes that the veteran has alleged that 
the extractions were required due to dental trauma resulting 
from participation in service-sponsored sports in service.  
He has not alleged, nor does the evidence suggest, that he 
meets any of the other eligibility categories of 38 C.F.R. § 
17.161.

The Board notes that the VA Schedule for Rating Disabilities 
distinguishes between "replaceable missing teeth" and tooth 
loss as a result of "loss of substance of the body of the 
maxilla or mandible.  See Simington v. West, 11 Vet. App. 41, 
44 (1998); compare 38 C.F.R. § 4.149 (1998) and 38 C.F.R. 
§ 3.381(a) (after June 8, 1999) with 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (1999).  The veteran's lost teeth are 
replaceable missing teeth within the meaning of 38 C.F.R. §§ 
4.149 (1994) or 3.381(a) (1999).  He has not alleged, nor 
does the evidence suggest, that he had a  tooth extraction as 
a result of loss of substance of the body of the maxilla or 
mandible.  Thus, he cannot establish a well-grounded claim 
under 38 C.F.R. § 4.150.  
The veteran has not submitted any competent medical or dental 
evidence or opinion to support his allegation that he lost 
teeth in service and after service as the result of dental 
trauma incurred during service-sponsored boxing matches in 
service.  The Board notes the veteran's contention that a 
medical statement submitted by a private dental provider, T. 
Schmidt, D.D.S., includes an opinion that the veteran has a 
current dental disorder related to service.  

However, the January 1995 statement submitted by Dr. Schmidt 
reflects only the proposed plan of treatment for the 
veteran's current dental problems, and a request that VA 
assist the veteran with the cost of obtaining that treatment.  
Dr. Schmidt's statement does not offer any opinion as to the 
etiology or onset of the veteran's dental disorder(s).  
Assuming the accuracy and credibility of all facts alleged by 
Dr. Schmidt, this statement does not in any way relate a 
current dental disorder to the veteran's service, nor does 
the statement provide a medical opinion as to the etiology of 
a current dental disorder, and thus does not assist the 
veteran in establishing a well-grounded claim.

The veteran has already been granted service connection for 
numbered teeth 2, 8, 9, and 12.  There is no evidence that 
the veteran has a specific dental disability, apart from 
missing teeth.  The veteran has not established a well-
grounded claim of entitlement to outpatient dental treatment, 
except one-time dental treatment, which the evidence of 
record clearly reflects has already been provided.  

The Board also notes the veteran's testimony at his December 
1994 personal hearing as to his belief that his current 
dental problems started in service.  However, there is no 
evidence that the veteran has any dental training or 
experience.  His lay statement is not evidence upon which a 
well-grounded claim may be established.  Brewer v. West, 11 
Vet. App. 228, 234 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

The limitation of eligibility for treatment to compensable 
service-connected dental conditions, and the definition of 
non-compensable conditions, are continued under the new 
regulations, and remain unchanged.  38 C.F.R. § 3.381 (1999).  
The Board has considered both the prior (1994) regulation and 
the revised regulations effective after June 8, 1999, but 
finds that the outcome of the veteran's claim is identical 
under either regulation.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Because the veteran has already 
been granted service connection for all teeth extracted or 
filled after he had been in service for 180 days or more, the 
current version of the regulations applicable to eligibility 
for outpatient dental treatment is no more favorable to the 
veteran than the prior regulation.

The Board notes that a grant of service connection for 
additional teeth would not lead to compensation or 
eligibility for VA outpatient dental treatment, since there 
is no medical or dental or any other evidence which supports 
the veteran's contention that he lost any tooth as a result 
of dental trauma in service. 

Based on the foregoing, the Board finds that there is no 
category authorizing service connection for a dental disorder 
for purposes of dental examination or outpatient dental 
treatment at VA expense under which the veteran has 
established a plausible claim.  In the absence of any 
competent medical evidence to support service connection of a 
dental condition due to trauma, the claim is implausible and 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Woodson v. Brown, 8 Vet. App. 352, 353-54 (1995). 


ORDER

Entitlement to service connection for a dental disorder, to 
include a dental disorder due to trauma, for purposes of 
eligibility for outpatient dental treatment at VA expense, is 
denied.




		
	R.F. WILLIAMS
	Member, Board of Veterans' Appeals


 


